DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first conductive core and the second conductive core are electrically isolated from each other.” However, the first conductive core and the second conductive core are electrically connected via the first and second LED.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao (US20110228535A1) in view of Shao (US20110310601A1), hereinafter Shao ‘601, and Altamura (US20160341408A1).

Regarding claim 1, Shao discloses:
1. A dual-color light string, comprising:
a first insulated electrical wire including a first conductive core (21) and a first insulating layer (22);
wherein the first insulating layer covers the first conductive core and the first conductive core is partially exposed to form a first soldering section (23, fig 1, par 14-17);
a second insulated electrical wire including a second conductive core and a second insulating layer; wherein the second insulating layer covers the second conductive core, the second conductive core is partially exposed to form a second soldering section, and the first conductive core and the second conductive core are electrically isolated from each other (par 14-17);
two LED devices (11a, 11b see par 12 “a structural view of the LED of the present invention”) respectively electrically connected to the first soldering section and the second soldering section(par 14-17).
Shao does not appear to disclose:

a first light-emitting diode (LED) assembly including a first LED, a first LED carrier with a first plurality of soldering pads at a bottom surface of the first LED carrier, the first LED at a top surface of the first LED carrier, and the first plurality of soldering pads soldered to the first and second soldering sections such that the bottom surface of the first LED carrier is located on top of the first and second soldering sections and the first LED is electrically connected to the first and second soldering sections in a first voltage bias direction,
a second light-emitting diode (LED) assembly including a second LED, a second LED carrier with a second plurality of soldering pads at a bottom surface of the second LED carrier, the second LED at a top surface of the second LED carrier, the second plurality of soldering pads soldered to the first and second soldering sections such that the bottom surface of the second LED carrier is located on top of the first and second soldering sections, and the second LED is electrically connected to the first and second soldering sections in a second voltage bias direction, the second voltage bias direction being opposite to the first voltage bias direction, and
and a first transparent glue covering the two LED assemblies, the first soldering section and the second soldering section and extending to partially cover the first insulating layer and the second insulating layer,
and the direction of bias of the two LED devices from the first soldering section to the second soldering section are opposite to each other

	Further, in the same field, Shao ‘601 discloses LEDs (13, fig 12) that are electrical connected between two wires with the opposite polarity (fig 12).
Further, Altamura teaches the well-known structure of SMD LEDs including an LED, a first LED carrier with a first plurality of soldering pads at a bottom surface of the first LED carrier (fig 3, 3, 31, 32), the first LED at a top surface of the first LED carrier (fig 3), and the first plurality of soldering pads soldered to the first and second soldering sections such that the bottom surface of the first LED carrier is located on top of the first and second soldering sections and the first LED is electrically connected to the first and second soldering sections in a voltage bias direction (par 64, fig 5),
 	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to connect LEDs with opposite polarities in order to activate the LEDs at different times (Shao ‘601: par 38).
Examiner also notes that the preamble limitation ‘dual-color light string’ is intended use as it is not mentioned in the body of the claim. However, Shao ‘601 teaches LEDs of multiple colors (see par 38 at least).

2. (New) The dual-color light string of claim 1, wherein the first LED emits light in a first direction that is transverse to the top surface of the first LED carrier, and the second LED 
3. (New) The dual-color light string of claim 2, wherein the first LED emits light of a first color and the second LED emits light of a second color, the second color being a color that is different than the first color (Shao ‘601 teaches LEDs of multiple colors see par 38 at least).
4. (New) The dual-color light string of claim 3, wherein the light string is configured such that when the first LED emits light of the first color, the second LED does not emit light.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to configure the light string such that when the first LED emits light of the first color, the second LED does not emit light in order to create a blinking pattern or other well-known patterns.
5. (New) The dual-color light string of claim 1, wherein the first LED carrier and the second LED carrier are respectively soldered to the first and second soldering sections so as to form a gap between the first LED carrier and the second LED carrier (Obvious in order to prevent the electrodes on the carries from shorting).
6. (New) The dual-color light string of claim 1, wherein the first insulated electrical wire defines a first wire axis and the second insulated electrical wire defines a second wire axis, the first wire axis and the second wire axis being in parallel (fig 1, Shao).
7. (New) The dual-color light string of claim 6, wherein the first soldering section is bent out of the first wire axis in a first direction, and the second soldering section is bent out of the second wire axis in a second direction, the first direction being opposite to the second direction (fig 1, Shao).
8. (New) The dual-color light string of claim 7, further comprising a third insulated electrical wire defining a third wire axis that is in parallel to the first and second wire axes, the third insulated electrical wire including a third soldering section and a third LED assembly electrically connected to the third soldering section and the second soldering section (Shao 601’, fig 16).

    PNG
    media_image1.png
    353
    606
    media_image1.png
    Greyscale


9. (New) The dual-color light string of claim 1, wherein the first LED light assembly includes three LEDs and the second LED light assembly includes three LEDs (31, 32, 33, Shao 601’).

10. (New) The dual-color light string of claim 9, further comprising a controller configured to control operation of the three LEDs of the first LED assembly and the three LEDs of the second LED assembly, and wherein the three LEDs of the first LED assembly are 

11. (New) The dual-color light string of claim 9, wherein the first LED further comprises a first controller chip configured to control the three LEDs of the first LED assembly.

12. (New) The dual-color light string of claim 1, further comprising a third LED assembly and a fourth LED assembly, each of the third and fourth LED assemblies electrically connected to a third soldering section of the first wire and a fourth soldering section of the second wire, the third and fourth LED assemblies commonly covered by a second transparent glue covering (Obvious – this is just extending the string to make a second grouping of LEDs, fig 12, Shao 601’).

13. (New) The dual-color light string of claim 12, wherein the first, second, third and fourth LED assemblies are electrically connected to one another in parallel (fig 12, Shao’).

14. (New) The dual-color light string of claim 12, wherein the first LED assembly is electrically connected to the third LED assembly in series (Obvious variation to connecting in parallel).

15. (New) The dual-color light string of claim 14, wherein the second LED assembly is electrically connected to the fourth LED assembly in series (Obvious variation to connecting in parallel). 
Response to Arguments
Applicant's arguments filed 07/28/2021 have been fully considered but they are not persuasive. Applicant argues “Shao fails to teach two LEDs.” Examiner respectfully disagrees and notes that Shao teaches the illumination parts are LEDs (see at least abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US10288235B1 teaches a “light string for artificial trees and lighted decorative sculptures. The light string includes a wiring assembly with first and second parallel electrical conductors that extends substantially parallel to said first electrical conductor, electrical insulation comprising polyvinyl chloride that extends along said central axis and encases said first electrical conductor and said second single electrical conductor, and a plurality of light-emitting diode (LED) assemblies encapsulated by a translucent material, each LED assembly including a housing, an LED mounted to the housing, each LED assembly electrically connected to, and mechanically in between, the first conductor and the second conductor so as to exert a lateral force on the first and second conductors thereby causing the first and second conductors to bend in a direction transverse to the central axis.”  See figs 19-22 in particular.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Britt D Hanley/Primary Examiner, Art Unit 2875